Order entered April 21, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00102-CV

                  ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-3533-2

                                          ORDER
       Upon review of the clerk’s record in cause no. 05-16-00233-CV, Baylor University

Medical Center v. Asche, it appears that cause no. 05-16-00233-CV is closely related to this

appeal. Accordingly, we ABATE this appeal pending resolution of the jurisdictional issues

identified by the Court in cause no. 05-16-00233-CV.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE